Citation Nr: 0944222	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran was a member of the U.S. Army Reserve with active 
duty for training from May 1999 to August 1999 and active 
military service in support of Operation Enduring Freedom 
from January 2003 to June 2003.  The Veteran's DD 214 for the 
period ending August 1999 also shows she had prior active 
service of 2 months and 10 days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In March 2008, the Veteran appeared and testified at a video-
conference hearing before the undersigned.  The transcript of 
said hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim was previously before the Board in April 
2008 at which time the Board remanded for additional 
development, including obtaining a VA orthopedic examination 
to determine the nature of all right wrist disabilities and 
the etiology of all such disabilities diagnosed.  The Board's 
instruction asked the examiner to provide an opinion as to 
"whether any right wrist disability was incurred in or 
aggravated by any period of qualifying service."  

The Veteran underwent the requested VA examination in April 
2009.  As a result, the examiner diagnosed the Veteran to 
have degenerative joint disease of the right wrist.  In 
response to the requested opinion, the examiner opined that 
"it is less likely than not that the Veteran's right wrist 
condition is related to her military service."  The 
reasoning for this opinion is as follows:  "Review of the C-
file is showing that the Veteran was seen for right wrist 
pain during active duty in 2003.  The Veteran reported that 
her wrist pain had been present for several years.  The 
Veteran reports her wrist pain started in 1998 during basic 
training.  The Veteran denies any trauma or injury in 
service.  There is no medical evidence saying that the 
Veteran had any injury in her right wrist during basic 
training in 1998.  There is no evidence of wrist pain from 
1998 to 2003.  There is no evidence of injury or trauma on 
the right wrist while in service."  

The Board finds that this opinion does not fully respond to 
the question presented to the examiner as it only addresses 
whether the Veteran's current right wrist disorder was 
"incurred" in service.  The examiner's opinion fails, 
however, to address whether the Veteran's current right wrist 
disorder was "aggravated" by service.  

Thus, the Board finds that its April 2009 remand instructions 
have not been fully complied with and, therefore, remand is 
necessary.  The Board is obligated by law to ensure 
compliance with its directives, as well as those of the 
appellate courts.  Where the remand orders of the Board or 
the courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

On remand, the Veteran's claims file should be returned to 
the same examiner, if available, for her to address whether 
the Veteran's current right wrist disorder was aggravated 
during her active military service.  The Board notes that, in 
its instruction below, it limits the consideration of 
aggravation to the period of active duty in 2003 as this is 
the only period of service in which the service treatment 
records show the Veteran received treatment for complaints of 
her right wrist with a diagnosis of tendonitis.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to 
the VA examiner who conducted the April 
2009 VA examination, if available; 
otherwise, provide the Veteran's claims 
file to an examiner with the appropriate 
expertise to respond to the opinion 
requested herein.  The final report should 
indicate the VA examiner's review of the 
claims folder, and provide a complete 
rationale for all opinions given.  The 
Veteran should be scheduled for an 
examination only if it is deemed necessary 
by the person providing the opinion.  

The examiner should be requested to 
provide a medical opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
Veteran's current right wrist disorder 
(diagnosed as degenerative joint disease 
in April 2009) was aggravated during her 
active military service from January 2003 
to June 2003 beyond the natural 
progression of the disease.  The examiner 
should be advised that aggravation exists 
where there is an increase in disability 
during such service of a pre-existing 
injury or disease that is not due to the 
natural progress of the disease.  Due 
regard must be given to the places, types 
and circumstances of service, as well as 
the Veteran's lay report of 
symptomatology.

2.  Thereafter, the Veteran's claim should 
be readjudicated.  If such action does not 
resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the Veteran and her representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


